Citation Nr: 1028430	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  05-30 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
nonservice-connected death pension purposes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 
1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  During the pendency of the appeal, the Veteran's 
claims file was transferred to the jurisdiction of the Waco, 
Texas RO.  

In October 2006, the appellant testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.  In April 2007 the Board 
remanded the claim on appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Unfortunately, the claims file reflects that further action on 
the claim on appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
Stegall the Court held that "where... the remand orders of the 
Board... are not complied with, the Board itself errs in failing to 
insure compliance."  Id.  

In the April 2007 remand, the Board remanded the claim, in part, 
to furnish the appellant adequate notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Board directed the 
AMC/RO to provide notification of the information and evidence 
not of record necessary to substantiate the appellant's claim, 
the information and evidence that VA would seek to provide, and 
of the information and evidence that she was expected to provide.  
The AMC sent the appellant a VCAA notice letter in April 2007; 
however, this letter did not provide her with notice of the 
information and evidence necessary to substantiate a claim for 
recognition as the Veteran's surviving spouse for nonservice-
connected death pension purposes.  While the AMC sent the 
appellant another letter in March 2008, which advised her of the 
evidence which had been received, this letter also did not inform 
her of the information and evidence necessary to substantiate the 
claim on appeal.  

The foregoing notice letters failed to advise the appellant of 
the information and evidence necessary to substantiate her claim 
as directed in the April 2007 remand.  Accordingly, remand is 
required so that the appellant can be furnished corrective VCAA 
notice regarding the matter on appeal.  

VA law provides that a recognized marriage is defined as one 
which is valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place where 
the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2009).  The 
term "surviving spouse" means a person of the opposite sex who 
was the spouse of a veteran at the time of the veteran's death, 
and who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where there 
was a separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has not 
remarried or (in the case not involving marriage) has not since 
the death of the veteran lived with another person and held 
himself or herself out openly to the public to be the spouse of 
such other person.  38 U.S.C.A. § 101(3) (West 2002). 

In Gregory v. Brown, 5 Vet. App. 108 (1993), the Court found 
unlawful that the portion of 38 C.F.R. § 3.53(a) (1992) stating 
that the requirement of continuous cohabitation would be met if 
the evidence shows that there was no separation due to the fault 
of the surviving spouse.  The Court also held that the without-
fault requirement was not a continuing one: "fault, or the 
absence of fault, is to be determined based on an analysis of 
conduct at the time of the separation."  Id. at 112.   As a 
result of the Gregory decision, the regulations under 38 C.F.R. 
§ 3.53(a) were revised in a manner more favorable to claimants 
effective from May 13, 1994.  See 59 Fed. Reg. 32658 (June 24, 
1994).  

The revised regulation now provides that the requirement that 
there must be continuous cohabitation from the date of marriage 
to the date of death of the veteran will be considered as having 
been met when the evidence shows that any separation was due to 
the misconduct of, or procured by, the veteran without the fault 
of the surviving spouse.  Temporary separations which ordinarily 
occur, including those caused for the time being through fault of 
either party, will not break the continuity of the cohabitation.  
38 C.F.R. § 3.53(a) (2009).

The statement of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation was 
by mutual consent and that the parties lived apart for purposes 
of convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to desert 
the veteran, the continuity of the cohabitation will not be 
considered as having been broken.  State laws will not control in 
determining questions of desertion; however, due weight will be 
given to findings of fact in court decisions made during the life 
of the veteran on issues subsequently involved in the application 
of this section.  38 C.F.R. § 3.53(b). 

In this case, the record shows the Veteran and the appellant were 
legally married in Cumberland County, North Carolina in October 
1968, that the Veteran and the appellant had a child, M.A.G., in 
Tarrant County, Texas, in August 1969, that the appellant 
believed the Veteran had divorced her in 1970 or 1971, so she 
subsequently married L.C.P. in Tarrant County, Texas in March 
1993, and that the Veteran married M.A.S. in Lee County, North 
Carolina in January 1970.  The appellant and L.C.P. were divorced 
in Tarrant County, Texas in August 2005.  She testified during 
the October 2006 hearing that they stopped living together in 
1995.  The available records show the Veteran did not acknowledge 
his previous marriage to the appellant or their child in any 
document he provided for VA benefits.  

Although a February 2005 response from the Cumberland County, 
North Carolina Clerk of the Superior Court reflects that the 
clerk was unable to locate a divorce decree for the names and 
years provided, it was recommended that the North Carolina 
Department of Vital Records be contacted and provided the same 
information regarding the possible divorce.  The Board remanded 
the claim in April 2007 to attempt to determine whether a divorce 
was obtained by either the Veteran or the appellant in Tarrant 
County, Texas in 1969, 1970, or 1971.  The AMC/RO was instructed 
that, if the local county did not have any such records, an 
inquiry should be made to the Texas department in charge of vital 
records.  The Board also instructed the AMC/RO to contact the 
North Carolina Department of Vital Records to ask for any 
information regarding whether a divorce was obtained by the 
Veteran or the appellant in any county in North Carolina in 1969, 
1970, or 1971.  
In April 2007, the AMC requested a copy of the public record 
regarding a divorce between the appellant and the Veteran in any 
county in Texas, especially Tarrant County, in 1969, 1970, or 
1971, from Texas Vital Statistics.  The AMC also requested a copy 
of the public record regarding a divorce between the appellant 
and the Veteran in any county in North Carolina, in 1969, 1970, 
or 1971, from North Carolina Vital Records.  The AMC made a 
second request to North Carolina Vital Records in November 2008.  
The Board notes that this second request included an incorrect 
social security number for the appellant.  Both requests advised 
that VA could not pay any fees for the requested records.   

In April 2007, Texas Vital Statistics responded that they could 
not verify a divorce between the Veteran and the appellant, 
noting that their office did not have nor did they issue copies 
of divorce decrees.  The AMC was instructed that they would need 
to directly contact the district clerk in the county where the 
divorce was originally filed.  

In March 2008, the AMC requested a copy of the public record 
regarding a divorce between the appellant and the Veteran in any 
county in North Carolina, in 1969, 1970, or 1971, from the Clerk 
of the Superior Court of Cumberland County.  The Board notes that 
this request included an incorrect social security number for the 
appellant.  In March 2008, the Deputy Clerk of the Superior Court 
responded that no record was found.     

In November 2008, the AMC requested a copy of any record of 
divorce between the Veteran and the appellant in any county in 
North Carolina in 1969, 1970, or 1971 from the Public Records 
Directory in Tarrant County, Texas.  The Board notes that this 
request included an incorrect social security number for the 
appellant.  No response was received from the Public Records 
Directory in Tarrant County.  

In December 2008, the North Carolina Department of Health and 
Human Services, Division of Public Health, Vital Records Unit, 
responded that they would not be able to provide the requested 
divorce certificate free of charge.  The letter advised the AMC 
that North Carolina General Statutes call for the provision of 
free copies of records to be provided when requested by the North 
Carolina Department of Administration, Division of Veterans 
Affairs in assisting persons in obtaining veteran's benefits and 
that, otherwise, a fee was to be collected.  Subsequently, in 
February 2009, the AMC asked the appellant to complete and return 
the form supplied by the North Carolina Department of Health and 
Human Services.  A February 2009 Report of Contact reflects that 
the appellant had received the February 2009 correspondence from 
the AMC, but that she could not get a divorce decree because one 
did not exist.  In December 2009, the RO asked requested a copy 
of any record of divorce between the Veteran and the appellant in 
any county in North Carolina in 1969, 1970, or 1971 from the 
North Carolina Division of Veterans Affairs.  The Board notes 
that this request included an incorrect social security number 
for the appellant.  In a somewhat confusing letter from the RO to 
the North Carolina Division of Veterans Affairs, dated in January 
2010, the Veterans Service Center Manager indicated that she had 
been contacted by the North Carolina Division of Veterans Affairs 
in January 2010, in response to the December 2009 letter, and was 
advised that no record could be found and to dispose of the 
letter.  The RO added that the appellant contended that the 
divorce information was provided at their location some time 
earlier, and that a copy of the letter was being furnished to the 
Texas Veterans Commission, because they had been appointed as 
their representative (the Board notes that the Texas Veterans 
Commission represents the appellant, not the North Carolina 
Division of Veterans Affairs).  

While the RO requested a copy of a divorce decree from the North 
Carolina Division of Veterans Affairs, the Board notes that, in 
light of the response from North Carolina Vital Statistics, 
rather than asking the North Carolina Division of Veterans 
Affairs to furnish a copy of any divorce decree, the AMC/RO 
should ask the North Carolina Division of Veterans Affairs to 
contact North Carolina Vital Statistics to obtain a copy of any 
divorce decree.  The Board notes that the North Carolina Division 
of Veterans Affairs was the Veteran's representative during his 
lifetime.  An additional attempt to obtain a copy of any divorce 
decree from North Carolina is also warranted in light of the fact 
that some of the record requests have included incorrect social 
security numbers for the appellant.  

In addition, despite the fact that the April 2007 response from 
Texas Vital Statistics instructed that the AMC/RO should contact 
the district clerk in the county where the divorce was originally 
filed, no request has been made to the district clerk of Tarrant 
County, Texas.  Moreover, while a November 2008 request was made 
to the Tarrant County Public Records Directory, this request 
included an incorrect social security number for the appellant, 
and, confusingly, requested a copy of a divorce decree from North 
Carolina.  On remand, the AMC/RO should request a copy of any 
divorce decree from the district clerk of Tarrant County, Texas.  

The appellant submitted correspondence dated in August 2006 
indicating that she was receiving disabled widow's benefits; 
however, the Social Security Administration (SSA) determination 
as to her status as a surviving spouse is not of record.  While 
SSA records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, when VA is put on notice of the existence of SSA records, 
it must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  As the SSA records regarding the appellant's 
widow's benefits have not previously been associated with the 
claims file and may be pertinent to the claim on appeal these 
records should be requested.
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the appellant 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises her of the information and evidence 
necessary to substantiate her claim.  

2.  The AMC/RO should obtain from the SSA a 
copy of any decision regarding the 
appellant's widow's benefits, as well as 
any records pertinent to the marital status 
of the appellant and/or the Veteran.   

3.  The AMC/RO should contact the North 
Carolina Division of Veterans Affairs to 
ask whether they would be willing to 
request any information regarding whether a 
divorce was obtained by either the Veteran, 
or the appellant in 1969, 1970, or 1971 in 
any county in North Carolina from North 
Carolina Vital Statistics.  The North 
Carolina Division of Veterans Affairs is 
reminded that they represented the Veteran 
during his lifetime, and that VA is unable 
to pay the required fee for such 
information.  In requesting any 
information, the North Carolina Division of 
Veterans Affairs is asked to ensure that 
the correct social security number for the 
appellant is provided, as well as her 
various aliases.   

4.  The District Clerk in Tarrant County, 
Texas should be contacted and requested to 
provide, if possible, any information 
regarding whether a divorce was obtained by 
either the Veteran or the appellant in 
1969, 1970, or 1971.  In requesting such 
information, the AMC/RO should ensure that 
the correct social security number for the 
appellant is provided, as well as her 
various aliases.   

5.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

